Citation Nr: 9906472	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  93-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES


1. Entitlement to service connection for a respiratory 
disability, claimed as a residual of Agent Orange 
exposure.  

2. Entitlement to service connection for a skin disability, 
claimed as a residual of Agent Orange exposure.  

3. Entitlement to service connection for bilateral defective 
hearing.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from February 1965 to November 
1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Boston, Massachusetts RO which denied service connection for 
a fractured jaw, a lung disability, bilateral hearing loss, 
and a skin disorder, claimed as a residual of exposure to 
Agent Orange.  In his Appeal to the Board (VA Form 1-9) of 
November 1991, the veteran claimed service connection for his 
lung disability as a residual of exposure to Agent Orange.  

In January 1992, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO, a transcript of 
which is of record.  Pursuant to a May 1992 decision by the 
hearing officer, the Boston RO, in an August 1992 rating 
action, granted service connection for derangement of the 
temporomandibular joint, which was assigned a 10 percent 
evaluation from November 27, 1990.  In a statement received 
in October 1992, the veteran appealed the 10 percent 
evaluation assigned for that disability, and the effective 
date of a grant of service connection for this disorder.  

In July 1993, the veteran appeared and gave testimony at a 
Board hearing at the RO, a transcript of which is of record.  
The case was remanded by the Board in May 1995 for further 
development.  The veteran moved to Vermont in 1995 and the 
case was therefore transferred to the RO in White River 
Junction, Vermont.  In a rating decision of June 1996, that 
RO increased the evaluation for the veteran's 
temporomandibular joint disability to 20 percent from 
February 17, 1994.  

In a decision of May 1997, the Board granted an evaluation of 
20 percent for the veteran's temporomandibular joint 
disability from November 27, 1990, through February 16, 1994.  
The Board denied a current rating in excess of 20 percent for 
the veteran's temporomandibular joint disability and also 
denied an effective date earlier than November 27, 1990, for 
a grant of service connection for this disability.  The 
issues of entitlement to service connection for bilateral 
defective hearing, and service connection for a lung 
disability and a skin disorder, claimed as residuals of 
exposure to Agent Orange, were remanded to the RO for further 
development.  

In September 1997, the Senior Deputy Vice Chairman of the 
Board denied a motion for reconsideration of that portion of 
the May 1997 Board decision which involved a denial decision 
on the merits of the claims, and which were not covered by 
the Board remand.  In November 1997, the veteran appealed the 
Boards' denial of the issues of entitlement to a rating in 
excess of the 20 percent rating assigned for derangement of 
the temporomandibular joint, bilaterally, and the issue of 
entitlement to an effective date earlier than Novemeber 27, 
1990, for a grant of service connection for derangement of 
the temporomandibular joint, bilaterally, to the United 
States Court of for Veterans Appeals (Court).  Action by the 
Court (the United States Court of Appeals for Veterans Claims 
as of March 1999) in regard to these issues is pending.  

Only the issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
The issue of entitlement to service connection for bilateral 
defective hearing is discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1. Based on the evidence of record in this case, the 
veteran's chronic bronchitis, initially diagnosed many 
years after service, is related to exposure to Agent 
Orange during service.  

2. The veteran currently has benign skin tags, which were not 
present in service and are not related to exposure to 
Agent Orange during service.  

3. The veteran currently has tinea versicolor, which was not 
present during service and is not related to exposure to 
Agent Orange during service.


CONCLUSIONS OF LAW

1. Chronic bronchitis, claimed as a residual of Agent Orange 
exposure, was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R.§ 3.303(d) 
(1998).  

2. A skin disorder, claimed as a residual of exposure to 
Agent Orange exposure, was not incurred in or aggravated 
by service.  38 U.S.C.A.§§ 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R.§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis  

On the veteran's October 1965 examination prior to 
enlistment, his skin and lungs were evaluated as normal.  The 
veteran's service-medical records contain no complaints or 
findings indicative of a respiratory disorder or a skin 
disorder.  On the veteran's October 1971 examination prior to 
service discharge, his skin and lungs were evaluated as 
normal.  A chest X-ray was reported to be normal.  

On a June 1983 VA Agent Orange examination, the veteran 
reported coughing up green phlegm ever since his return from 
Vietnam.  He also reported skin growths on the neck, axillae 
and groin area of 5 years duration.  Evaluation of the chest 
revealed no abnormalities.  Evaluation of the skin revealed 
benign skin tags on the neck, axillae, and the groin.  A 
diagnosis of multiple skin tags was reported.  A chest X-ray 
of December 1983 revealed no cardiopulmonary pathology.  In 
November 1990, the veteran received VA outpatient treatment 
for small warts under his arms and on his neck.  

During a January 1992 RO hearing, the veteran said that he 
had been coughing up greenish phlegm ever since his return 
from Vietnam.  He said that he had a Vietnam comrade who had 
the same symptom.  The veteran also said that he was short of 
breath and had a constant cough.  He said that he had never 
discussed this symptom with a doctor.  The veteran also said 
that he had noticed skin lesions over the previous 3 years 
and believed that they could be due to exposure to Agent 
Orange.  

During a July 1993 hearing at the RO before the undersigned 
Board member, the veteran stated that he had a morning cough 
which produced green phlegm.  The veteran said that he knew 
two other friends with whom he served in Vietnam and who had 
the same symptom.  He had never been treated for this 
problem.  He said he smoked about a pack of cigarettes a 
month.  The veteran also said that he had skin growths around 
his lymph nodes and this frightened him.  He said that a 
doctor had told him that the growths were not malignant.  

On VA respiratory examination in October 1995, the veteran 
complained of a morning cough with gray, greenish phlegm.  He 
said that he had no cough for the rest of the day.  He 
noticed no blood in his sputum but said that his cough began 
when he returned from Vietnam.  He did not suffer from 
dyspnea and was able to play racquetball and to work out on 
exercise machines.  The examiner said that the veteran 
admitted that he was not limited or disabled by his chronic 
bronchitis, but feared that it was a progressive problem.  
After evaluation, it was the examining physician's impression 
that the veteran had mild chronic bronchitis.  He said that 
it was difficult to say with certainty whether the bronchitis 
was related to the veteran's exposure to Agent Orange while 
in Vietnam.  The veteran was noted to have given a history of 
having no symptoms prior to his Vietnam service but returned 
with the symptoms which had persisted to this day.  The 
doctor concluded that, historically, since veteran's major 
exposure in Vietnam had been to Agent Orange, it was possible 
that the veteran's bronchitis was related to Agent Orange 
exposure.  He noted that the veteran's respiratory condition 
had been stable for 25 years, and that he suffered from no 
current disability due to his respiratory disorder.  

On VA dermatology examination in November 1995, the veteran 
said that he first noticed lesions in his groin and axilla 
about 2 years earlier.  Since then, he had developed 
additional lesions in these areas and around the neck.  He 
said that he had noted similar lesions on his friends and was 
concerned that they were due to Agent Orange exposure.  The 
lesions were said to be completely asymptomatic but they 
occasionally caught on clothing and became tender.  
Evaluation revealed hyperpigmented plaques with a velvety 
surface in the axilla and groin areas.  There were also 
several 2 to 7 millimeter, flesh colored to brown, 
pedunculated, soft papules along the lateral neck, both 
axillae, and in both inguinal folds.  The diagnoses included 
skin tags.  The examiner commented that these were common and 
tended to run in families.  These lesions were also seen in 
obese men and were entirely benign.  It was said that these 
were occasionally seen in-patients with benign and malignant 
colon polyps but his was not a strong association.  
Acanthosis nigricans was also diagnosed and the examiner 
commented that this was common in a setting of obesity.  

On VA respiratory examination in July 1997, the veteran 
reported the same history and complaints as at the time of 
the earlier VA examination but he added that his symptoms had 
become slightly worse over the previous 18 months.  The 
previous January, the veteran had had an episode of frank 
chest congestion with a large amount of sputum production.  
This had improved considerably with Amoxicillin, but the 
veteran complained of more dyspnea on exertion.  He said that 
his activities were not limited by his breathing 
difficulties, but he did find himself more fatigued and short 
of breath.  He denied fevers or night sweats, although he 
thought he had a slight temperature on occasion.  He denied 
having any symptoms of bronchitis prior to his Vietnam 
service, but had had the same symptoms ever since.  The 
doctor described the physical examination as normal.  The 
doctor believed that the veteran had mild chronic bronchitis 
with a mild morning cough due to a need to clear his airways.  
He had few other symptoms.  The bronchitis was not 
progressive.  As to whether the veteran's chronic bronchitis 
was related to his Vietnam service, the doctor noted that the 
veteran described no symptoms prior to Vietnam, but had 
chronic symptoms since his return.  The doctor believed that 
it was at least as likely as not that the veteran's chronic 
bronchitis was due to some exposure suffered during his 
Vietnam service.  

On VA dermatology examination in July 1997, the veteran 
complained of numerous tag like projections under his arms.  
He also reported new, brown to tan colored patches under his 
axilla.  He said that these had been present for several 
years but the tan patches had become more prominent over the 
last few months.  After evaluation, the assessments were 
benign skin tags, not related to Agent Orange, and tinea 
versicolor, not related to Agent Orange exposure.  

In an August 1997 memorandum, the rating board noted that the 
physician who conducted the veteran's July 1997 VA 
respiratory examination had found that it was at least as 
likely as not that the veteran's chronic bronchitis was the 
result of "some exposure" that he suffered during his 
Vietnam tour.  It was noted that chronic bronchitis was not a 
disorder which had a positive association with exposure to 
herbicides and that presumptive service connection based on 
such exposure was not warranted for bronchitis.  The 
examining physician was asked to provide the rationale for 
his opinion relating the veteran's bronchitis to Agent Orange 
exposure or any other exposure.  

Later in August 1997, the VA physician who conducted the VA 
respiratory examination in July 1997 replied that the 
rationale for his finding that the veteran's chronic 
bronchitis was related to exposure, not necessarily to Agent 
Orange, during his Vietnam service was "simply and solely" 
the veteran's history.  The doctor said that the veteran 
reported not having symptoms prior to his Vietnam service, 
developed symptoms while there, and had had them ever since.  


II. Analysis 


Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  A veteran who, during active service, served in 
Vietnam during the Vietnam Era and has a disease listed at 38 
C.F.R. § 3.309(e) (1998), including respiratory cancer 
(cancer of the lung, bronchus, larynx, or trachea), or skin 
disorders including chloracne, or other acneiform disorder 
consistent with chloracne, multiple myeloma, or porphyria 
cutanea tarda, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  If a veteran was exposed 
to a herbicide agent during active service, the diseases 
listed at 38 C.F.R.§ 3.309(e), including multiple myeloma, 
shall be service connected if such have become manifest to a 
degree of 10 percent or more at any time after service, 
except that some disorders such as chloracne or other 
acneiform disease consistent with chloracne, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
service, or he last date on which he served in 
Vietnam during the Vietnam era.  38 C.F.R.§ 3.307(a)(6)(iii) 
(1997).  

Service connection may be granted for any disease diagnosed 
after service discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R.§ 3.303(d).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R.§ 3.303(d); 
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed Cir. 1994) (proof 
of direct service connection entails proof that exposure 
during service caused the malady that appears many years 
later);  Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterward, 
service connection can still be established); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  Also in Combee, the 
U.S. Court of Appeals for the Federal Circuit held that, 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, a veteran is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure even if the disability in question is 
not among the statutorily enumerated conditions which are 
presumed to be service-related, the presumption not being the 
sole method for showing causation.

The Board finds that the veteran's claim for service 
connection for a respiratory disorder, claimed as a residual 
of Agent Orange exposure is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A.§ 5107(a).  

The veteran has repeatedly given a history of respiratory 
symptoms since his tour of duty in Vietnam during service, 
the veteran's service medical records contain no reference to 
any respiratory symptomatology while he was on active 
service.  The first evidence of any respiratory pathology 
dates from 1983, more than 10 years subsequent to service 
discharge.  The veteran's current respiratory disability has 
been diagnosed as mild chronic bronchitis.  While the 
veteran's exposure to herbicides during his Vietnam service 
is conceded, bronchitis is not among those diseases which are 
presumed to be related to the veteran's conceded Agent Orange 
exposure under 38 C.F.R. § 3.309(e).  

The Board notes however, that, following an October 1995 VA 
respiratory examination, the examining physician said that it 
was "possible" that the veteran's bronchitis was related to 
Agent Orange exposure.  Such a statement was considered by 
the Board at the time of the May 1997 remand of this issue to 
provide a nexus between Agent Orange exposure and the 
veteran's currently diagnosed bronchitis.  After a July 1997 
VA examination, the VA physician rendered an opinion that it 
is at least as likely as not that the veteran's currently 
diagnosed chronic bronchitis was due to "some exposure" 
during his Vietnam service.  The physician later explained 
that by "exposure" he did not necessarily mean exposure to 
Agent Orange.  He further said that his opinion was based 
only on the history, provided solely by the veteran, of 
continuous respiratory symptoms ever since service in 
Vietnam.  

As the record now stands we have two favorable medical 
opinions by the same VA physician linking chronic bronchitis 
to Agent Orange exposure or some other exposure the veteran 
had during service.  The Board will not remand this issue yet 
again, for a third opinion.  Pursuant to 38 C.F.R.  3.303(d) 
and the Federal Circuit Court's decision in Combee, supra, 
there is a basis to grant service connection for chronic 
bronchitis, and it is the Board's decision that the appeal as 
to this issue be granted.  

In regard to the issue of entitlement to service connection 
for a skin disorder, claimed as a residual of Agent Orange 
exposure, the initial question is whether the veteran has met 
his burden of submitting evidence of a well-grounded claim.  
If not, the claim must fail and there is no further duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a): Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board's decision to develop this issue pursuant to Court 
precedent has had the effect of well grounding this claim.  
As such, the Board finds that the veteran has submitted 
evidence of a well-grounded or plausible claim of service 
connection for a skin disorder as a residual of Agent Orange 
exposure.  

The veteran's service medical records contain no findings of 
any skin pathology and none was reported on his 1971 
examination prior to discharge from service.  The first 
evidence of any skin disability dates from 1990, almost 20 
years after separation from service.  After VA examinations 
in 1995 and 1997, the veteran's skin disorders were diagnosed 
as acanthosis nigricans, benign skin tags, and tinea 
versicolor.  None of these skin disorders are listed at 38 
C.F.R.§ 3.309(e) as having a presumptive relationship with 
exposure to Agent Orange.  Moreover, following the veteran's 
latest VA dermatology examination in 1997, the examining 
physician opined that benign skin tags and tinea versicolor 
are unrelated to Agent Orange exposure.  While the veteran 
may believe that his skin disabilities are due to his 
exposure to Agent Orange, he is a layman and is therefore not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)  

Since a skin disorder was not demonstrated during service and 
since there is no competent evidence of a nexus between the 
veteran's current skin disabilities and service, the claim 
for service connection for a skin disorder, claimed as a 
residual of Agent Orange exposure, must be denied.  

ORDER

Service connection for a respiratory disorder, claimed as a 
residual of Agent Orange exposure, is granted.

Service connection for skin disorder, claimed as a residual 
of Agent Orange exposure, is denied 

REMAND

The veteran has asserted that he has bilateral defective 
hearing due to acoustic trauma during service and that 
service connection for this disability is warranted.  More 
specifically, he has attributed the onset of his hearing loss 
to an ammunition dump explosion in Da Nang during the 1968 
TET offensive.  We note that the veteran has been awarded a 
combat action ribbon and the provisions of 38 
U.S.C.A.§ 1154(b) apply.  

In the Boards' remand of May 1997, the RO was instructed to 
afford the veteran a VA audiometric examination to ascertain 
if he has a hearing loss sufficient to be considered a 
disability under 38 C.F.R. § 3.385.  If such proved to be the 
case, the veteran was to be afforded an examination by a VA 
otolaryngologist to determine the etiology of his hearing 
loss.  

The record contains a computer generated document which 
indicated that the veteran was scheduled for a VA 
audiological examination on July 3, 1997, but the audiologist 
was unable to perform the examination at that time.  The 
document further states that the audiological examination was 
rescheduled for August 6, 1997, but the veteran failed to 
report at that time.  It was further stated that the 
appointment letter was sent to the veteran on July 9, 1997.  

The claims folder contains no copy of this letter from the 
medical facility to the veteran notifying him as to the time, 
date, and place of this examination.  This communication is 
the only means of determining that the veteran was properly 
notified of the date, time and place to report for this 
examination.  

In view of the foregoing, the issue of entitlement to service 
connection for bilateral defective hearing must be again 
REMANDED to the RO for the following action:  

1. The veteran should be afforded a VA 
audiological examination.  If the 
audiometric examination demonstrates 
that the veteran currently has a 
hearing loss sufficient to be 
considered a disability for service 
connection purposes under the 
provisions of 38 C.F.R.§ 3.385, the 
veteran should thereafter be examined 
by a VA otolaryngologist to determine 
the etiology of the hearing loss.  The 
claims folder must be made available 
to the physician prior to the 
evaluation for his use in his study of 
the case.  At the conclusion of the 
evaluation, the otolaryngologist 
should express his medical opinion, as 
to whether it is as likely as not that 
the veteran's hearing loss is the 
result of acoustic trauma while 
serving on active duty.  

2. If the veteran should fail to report 
for the above examination, the RO must 
obtain a copy of the letter from the 
medical facility to the veteran, 
notifying him of the date, time, and 
place to report for the examination, 
and associate this document with the 
claims folder.  If the veteran does 
report for this examination, the RO 
should ensure that all requested 
development has been completed.  

3. Then, The RO should again adjudicate 
the veteran's claim for service 
connection for bilateral defective 
hearing.  If this benefit is denied, 
the veteran should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  If the claim is denied for 
failure to report for one or more VA 
examinations, the provisions of 38 
C.F.R. § 3.655(b) relating to original 
claims for service connection should 
be cited.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional evidence and to comply with a precedent decision 
of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

- 4 -


- 1 -


